DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Remarks, and amendment in the reply filed on 08/02/2021 is acknowledged. In view of applicant’s Remarks, amendment, TD and amendment as set forth below, the rejection under 35 USC 112 (a) and ODP as set forth in the office action mailed on 04/01/2021 is hereby withdrawn. 
Claims 20-31 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edwin S. Flores on 09/16/2021.
The application has been amended as follows:
In the Claims

In claim 20, line 4, after “composition” the following has been inserted:
---  comprising an inhibitor compound  ---

In claim 26, line 1, the following has been deleted:
“ the one or more drug resistant cancer cells”
and replaced by
---  cancer cells of the prostate or liver cancer  ---

Dependency of Claim 28 has been changed from claim 20 to Claim 27.

In claim 28, line 4, after “angiogenesis” the following has been deleted:
“ , reducing the export of the inhibitor compound from the one or more drug resistant tumor cells, to block the transport of chemotherapeutic drug(s) from the one or more drug resistant cancer cells, or increasing an efficacy of one or more chemotherapeutics and/or decreasing toxicity of the chemotherapeutic treatment(s)”

In claim 29, line 2, after “sensitizes” the following has been deleted:
“ a cancer cell”
and replaced by
---  cancer cells of the prostate or liver cancer  ---

In claim 30, line 1, after “compound” the following has been deleted:
“reduces the export of the inhibitor compound from the one or more cancer cells and to block the transport of the one or more chemotherapeutic drug(s) from the one or more cancer cells to sensitization or re-sensitization of the one or more cancer cells to the one or more chemotherapeutic drug(s).”
and replaced by
---  blocks transport of one or more chemotherapeutic drug(s) from one or more cancer cells of the prostate or liver cancer to sensitization or re-sensitization of one or more cancer cells of the prostate or liver cancer to one or more chemotherapeutic drug(s).---

In claim 31, line 2, after “chemotherapeutic” the following has been inserted:
---  drug(s).  –
Rejoinder
The election of species requirement (A) for Group V, as set forth in the Office action mailed on 02/06/2020, has been reconsidered and is hereby withdrawn. 
In view of the above noted withdrawal of the election of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Reasons for Allowance
Applicant’s Remarks, TD and amendment in the reply filed on 08/02/2021 and 09/16/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process of treating prostate or liver cancer cells as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s method of sensitizing or re-sensitizing a subject with drug resistant prostate or liver cancer cells as in the instant claims. The closest art, Brewer (Molecular pharmacology, 86, 716-726, December 2014; as provided by the applicant on IDS dated 11/29/2018), teaches identification of inhibitors of P-Glycoprotein and their possible use in a process for treating a subject with drug resistant cancer. However, the art is not a prior art. 
Therefore, claims 20-31 are allowed.
Conclusion
Claims 20-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623